     Case 4:19-cv-05049-RMP      ECF No. 110     filed 09/09/21   PageID.2735 Page 1 of 17




 1

 2                                                                               FILED IN THE
                                                                             U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON


 3
                                                                       Sep 09, 2021
 4
                                                                            SEAN F. MCAVOY, CLERK




 5                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF WASHINGTON
 6

 7    MYLA KURTZ, individually and on
      behalf of all others similarly situated,      NO: 4:19-CV-5049-RMP
 8
                                 Plaintiff,         ORDER GRANTING IN PART AND
 9                                                  DENYING IN PART
            v.                                      DEFENDANTS’ MOTION TO
10                                                  DISMISS
      REGIONALCARE HOSPITAL
11    PARTNERS, INC., d/b/a RCC
      Healthcare Partners; RCCH TRIOS
12    HEALTH, LLC; and RCCH TRIOS
      PHYSICIANS, LLC;
13
                                 Defendants.
14

15
           BEFORE THE COURT, without oral argument, is a Partial Motion to
16
     Dismiss, ECF No. 83, from Defendants RegionalCare Hospital Partners, Inc. d/b/a
17
     RCC Healthcare Partners, et al. Having reviewed Defendants’ Motion and
18
     supporting declaration and exhibit, ECF Nos. 83, 83-1, and 83-2; Plaintiff Myla
19
     Kurtz’s Response, ECF No. 93; and Defendants’ reply and supporting exhibits,
20

21

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 1
     Case 4:19-cv-05049-RMP     ECF No. 110    filed 09/09/21   PageID.2736 Page 2 of 17




 1   ECF Nos. 95, 95-1, 95-2, and 95-3; the remaining docket; and the relevant law; the

 2   Court is fully informed.

 3                                     BACKGROUND

 4         Plaintiff Myla Kurtz brings this putative nationwide Fair Labor Standards Act

 5   (“FLSA”) collective action and Washington-wide putative Rule 23 class action

 6   alleging that Defendants did not pay non-exempt patient care workers for missed

 7   meal breaks and work performed off-the-clock in violation of the FLSA and

 8   Washington state law. See ECF No. 1 at 3–6, 10–11. Ms. Kurtz is an Oregon

 9   resident and a nurse who formerly worked as a non-exempt employee at Trios

10   Southridge Hospital in Kennewick, Washington, from July 1999 until November

11   2018. See id. at 6, 10.

12         Defendant RegionalCare Hospital Partners is a Delaware limited liability

13   company with its principal place of business in Tennessee. ECF No. 83-1 at 2.

14   Defendants RCCH Trios Health, LLC (“Trios Health”) and RCCH Trios Physicians,

15   LLC (“Trios Physicians”) are Delaware limited liability companies with their

16   principal places of business in Washington. ECF Nos. 1 at 7; 83 at 9. Plaintiff’s

17   Complaint alleges that both Trio Health and Trios Physicians are “subsidiaries or

18   affiliates” of RegionalCare Hospital Partners. ECF No. 1 at 7. However,

19   Defendants assert that Plaintiff’s prior employer, Trios Southridge Hospital, is

20   owned by Trios Health, and neither RegionalCare Hospital Partners nor Trios

21   Physicians was Plaintiff’s employer. See ECF Nos. 83-1 at 5; 83-2 at 2.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 2
     Case 4:19-cv-05049-RMP     ECF No. 110    filed 09/09/21   PageID.2737 Page 3 of 17




 1         Plaintiff’s Complaint alleges a putative nationwide FLSA collective composed

 2   of herself and similarly situated non-exempt healthcare workers “who are or have

 3   been employed by Defendants as nursing staff, nurse aids, nurse assistants, and other

 4   similar hourly and non-exempt employees in the United States [who] have been

 5   subject to an automatic time deduction by Defendants within the three years

 6   preceding the filing of this Complaint[.]” ECF No. 1 at 6; see also id. at 16

 7   (defining proposed collective as certain of Defendants’ employees nationwide.”).

 8   Prior to Defendants’ Partial Motion to Dismiss, Plaintiff filed Notices of Consent on

 9   behalf of 59 current and former individuals who were employed at healthcare

10   facilities in Washington, Alabama, Arizona, Arkansas, Idaho, Iowa, Montana,

11   Oklahoma, Ohio, Oregon, South Carolina, and Texas. ECF Nos. 3, 50–64, 66–69,

12   and 72–76. Defendants concede that eight of the individuals named in the opt-in

13   Notices of Consent were filed by individuals whose claims arise out of their

14   employment in Washington at Trios Southridge Hospital/Trios Women’s and

15   Children’s Hospital, Lourdes Health, and Capital Medical Center. ECF No. 83 at 4.

16   The remaining approximately 51 Notices of Consent are from non-Washington

17   residents whose opt-in claims allegedly arose during their employment with fifteen

18   hospital systems located in eleven states outside of Washington. See id. Defendants

19   have provided two declarations from the same person in support of their contention

20   that the healthcare employers of the non-Washington opt-in members are separate

21   and distinct legal entities from the Defendants in this case. ECF Nos. 83-1 and 95-1.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 3
     Case 4:19-cv-05049-RMP     ECF No. 110    filed 09/09/21   PageID.2738 Page 4 of 17




 1         After Plaintiff first filed Notices of Consent from non-Washington opt-in

 2   putative collective members, Defendants filed a Motion for Leave to Amend

 3   Answers to add a personal jurisdiction defense as to claims brought by the non-

 4   Washington opt-in members. ECF Nos. 50–64, 65. The Court granted Defendants’

 5   Motion for Leave to Amend, and Defendants filed their Amended Answers. ECF

 6   Nos. 79, 84–86. Plaintiff subsequently filed a Motion for Conditional Certification

 7   of the FLSA collective, including opt-in members whose claims arose from non-

 8   Washington hospitals, which the Court will resolve by separate order. See ECF

 9   No. 80. Nearly contemporaneously, Defendants filed the instant Partial Motion to

10   Dismiss for lack of personal jurisdiction. ECF No. 83.

11                                  LEGAL STANDARD

12         Defendants move to dismiss the claims of any non-Washington opt-in putative

13   collective members and all claims against Defendant RegionalCare Hospital Partners

14   for lack of personal jurisdiction. ECF No. 83 at 2.

15         The plaintiff bears the burden of establishing personal jurisdiction when the

16   defendant challenges it. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797,

17   800 (9th Cir. 2004). Prima facie evidence of personal jurisdiction is sufficient. Id.

18   To exercise personal jurisdiction over a nonresident defendant, a court must find that

19   the requirements of both the forum state’s long-arm statute and federal due process

20   are satisfied. Chan v. Society Expeditions, 39 F.3d 1398, 1404–05 (9th Cir. 1994).

21   As Washington’s long-arm statute extends personal jurisdiction to the limits of

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 4
     Case 4:19-cv-05049-RMP      ECF No. 110     filed 09/09/21   PageID.2739 Page 5 of 17




 1   federal due process, the jurisdictional analysis under state law and federal due

 2   process are the same. See Schwarzenegger, 374 F.3d at 800.

 3         Personal jurisdiction can be general or specific, depending on the nature and

 4   extent of the defendant’s contacts with the forum state. Goodyear, 564 U.S. at 919.

 5   “General” or “all-purpose” jurisdiction “permits a court to hear any and all claims

 6   against a defendant, whether or not the conduct at issue has any connection to the

 7   forum.” Ranza v. Nike, 793 F.3d 1059, 1068 (9th Cir. 2015) (internal quotation

 8   omitted). For limited liability companies, courts are guided by personal jurisdiction

 9   jurisprudence concerning corporations. See Athena Cosmetics v. United States

10   Warehouse, No. CV 19-8466-MWF (MRW), 2020 U.S. Dist. LEXIS 73797, at *15

11   (C.D. Cal. Mar. 5, 2020).

12         To warrant the exercise of general jurisdiction, a corporation’s “affiliations”

13   with the forum state must be “so continuous and systematic as to render [it]

14   essentially at home” in the forum state. Daimler AG v. Bauman, 571 U.S. 117, 138–

15   39 (2014) (internal quotation omitted). Alternatively, a court may exercise

16   “specific,” or case-based, jurisdiction when the “suit arises out of or relates to the

17   defendant’s contacts with the forum.” Daimler, 571 U.S. at 119 (internal quotation

18   omitted).

19         Specific jurisdiction requires a nonresident defendant to have certain

20   “minimum contacts” with the forum state. Int'l Shoe Co. v. Washington,

21

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 5
     Case 4:19-cv-05049-RMP      ECF No. 110     filed 09/09/21   PageID.2740 Page 6 of 17




 1   326 U.S. 310, 316 (1945). To assert specific jurisdiction over a non-consenting

 2   foreign defendant, the defendant must: (1) “purposefully direct [its] activities”

 3   toward the forum or “purposefully avail” itself of the “privileges of conducting

 4   activities in the forum”; (2) “the claim must be one which arises out of or relates to

 5   the defendant's forum-related activities”; and (3) “the exercise of jurisdiction must

 6   comport with fair play and substantial justice, i.e. it must be reasonable.” Dole Food

 7   Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th Cir. 2002). “The plaintiff bears the

 8   burden of satisfying the first two prongs of the test.” Schwarzenegger, 374 F.3d at

 9   802. If the plaintiff satisfies the first two prongs, the burden shifts to the defendant

10   to demonstrate that the exercise of jurisdiction would not be reasonable. Axiom

11   Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068–69 (9th Cir. 2017).

12                                        DISCUSSION

13         Defendants argue that personal jurisdiction over RegionalCare Hospital

14   Partners is lacking in this case because that entity “has no purposeful contact with

15   Washington whatsoever.” ECF No. 83 at 7. Defendants further assert that the

16   United States Supreme Court’s ruling in Bristol-Myers Squibb v. Superior Ct. of

17   Cal., 137 S. Ct. 1773 (2017), applies to FLSA collective actions and instructs that

18   specific personal jurisdiction does not apply to claims from non-Washington opt-in

19   members who lack a sufficient connection to Washington. Id. at 10–12.

20

21

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 6
     Case 4:19-cv-05049-RMP      ECF No. 110     filed 09/09/21   PageID.2741 Page 7 of 17




 1         Waiver

 2         As an initial matter, Plaintiff maintains that Defendants have consented to

 3   personal jurisdiction in this Court by not raising the issue in their initial Answers.

 4   ECF No. 93 at 6.

 5         A party “waives any defense” under 12(b)(2) by “omitting it from a motion in

 6   the circumstances described in Rule 12(g)(2)[.]” Fed. R. Civ. P. 12(h)(1)(A).

 7   Rule 12(g), in turn, provides that “a party that makes a motion under this rule must

 8   not make another motion under this rule raising a defense or objection that was

 9   available to the party but omitted from its earlier motion.” Fed. R. Civ. P. 12(g)(2).

10         The instant motion is Defendants’ first motion under Rule 12(b), and

11   Defendants previously obtained leave of the Court to amend their answers to add

12   objections to personal jurisdiction, after the Notices of Consent from non-

13   Washington opt-ins were filed. ECF Nos. 65, 79. Plaintiff asserts that all

14   Defendants waived any personal jurisdiction defense when they did not raise the

15   defense in their initial answers in May 2019. ECF No. 93 at 6. Plaintiff adds that

16   the personal jurisdiction defense has been available to Defendants throughout this

17   litigation because Bristol-Myers was decided “more than two years before

18   Defendants filed their answers.” Id.

19         This Court already addressed the issue of waiver in resolving Defendants’

20   Motion for Leave to Amend their Answers and found that Defendants did not waive

21   personal jurisdiction as a defense before any Rule 12 motion had been filed and

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 7
     Case 4:19-cv-05049-RMP      ECF No. 110    filed 09/09/21   PageID.2742 Page 8 of 17




 1   before Plaintiff moved for conditional certification. ECF No. 79 at 6–8. Plaintiff’s

 2   only argument as to how the personal jurisdiction defense was “available” to

 3   Defendants earlier in this litigation is that the Bristol-Myers decision was issued by

 4   the Supreme Court in 2017, while Defendants first answered Plaintiff’s Complaint in

 5   2019. See ECF No. 93 at 5 n. 3. However, as Defendants have argued, and the

 6   Court previously noted, there were no foreign plaintiffs, or opt-in putative collective

 7   members, at the time that Defendants first answered Plaintiff’s Complaint. ECF No.

 8   79 at 7. The Court again finds that Defendants did not waive their objection to

 9   personal jurisdiction.

10           Defendant RegionalCare Hospital Partners

11           Defendants argue that the Complaint makes no allegations supporting that

12   Defendant RegionalCare Hospital Partners is subject to general personal jurisdiction

13   in Washington, as Defendant RegionalCare Hospital Partners is a Delaware

14   corporation with its principal place of business in Tennessee. ECF No. 83 at 7.

15   There is no evidence in the record from which the Court could find any substantial

16   or continuous or systematic contact with Washington state. Defendants further

17   argue that this Court lacks specific jurisdiction over RegionalCare Hospital Partners

18   on the basis that the entity has no relation to any of the wage claims asserted in

19   Washington, and this Court lacks jurisdiction over the non-Washington claims. Id.

20   at 8.

21

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 8
     Case 4:19-cv-05049-RMP      ECF No. 110    filed 09/09/21   PageID.2743 Page 9 of 17




 1          Plaintiff responds that, even if the Court finds no waiver, RegionalCare

 2   Hospital Partners is subject to personal jurisdiction in Washington because it

 3   employs workers here, and that relationship gave rise to the claims at issue in this

 4   case. ECF No. 93 at 3.

 5          With respect to whether Defendant RegionalCare Hospital Partners employs

 6   people in Washington and whether that employment forms the basis for claims by

 7   Plaintiff and/or opt-in FLSA collective members in this case, Plaintiff asserts that

 8   Plaintiff and many of the opt-in members “understood” RegionalCare Hospital

 9   Partners to be their employer. ECF No. 93 at 3–4. Plaintiff also asserts that

10   RegionalCare Hospital Partners “implements a mandatory and system-wide ‘Code of

11   Conduct’ across all of the hospitals managed or operated by [RegionalCare Hospital

12   Partners] (including several within Washington)” and that this Code of Conduct

13   “underlies, at least in part, the FLSA violations alleged by Plaintiff and the entire

14   putative Collective members around the country” because it requires employees “to

15   remain on-duty at all times during their shift, including during unpaid meal periods.”

16   Id. at 4.

17          On these bases, Plaintiff asserts, nonresident Defendant RegionalCare

18   Hospital Partners is subject to specific jurisdiction in this action. ECF No. 93 at

19   14–16 (arguing that RegionalCare Hospital Partners has purposefully availed itself

20   of the privilege of conducting activities in Washington state “by employing Plaintiff

21   and thousands of workers in the state, and by implementing a Code of Conduct that

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 9
     Case 4:19-cv-05049-RMP     ECF No. 110    filed 09/09/21   PageID.2744 Page 10 of 17




 1   gives rise to FLSA violations on a systematic basis across all of RCCH’s hospitals in

 2   the State.”). Plaintiff cites to materials that she submitted with her Motion for

 3   Conditional Certification, including declarations from Plaintiff and opt-in members

 4   of the putative FLSA collective indicating their belief or understanding that

 5   “RCCH” was their employer. Id. at 19 (citing ECF Nos. 80-12–80-25). In addition,

 6   Plaintiff relies on a letter from the Washington State Department of Health reciting

 7   that “RegionalCare Hospital Partners Holdings, Inc. (d/b/a RCCH HealthCare

 8   Partners” owns Capital Medical Center in Olympia, Washington, through a

 9   subsidiary and also received approval to acquire Trios Health in Kennewick. See

10   ECF Nos. 93 at 19; 80-4 at 5. Plaintiff also cites to a news article dated August 3,

11   2018, that recited, “The [Trios Health] hospital will be operated by RCCH-UW

12   Medicine Healthcare Holdings, LLC as a joint venture formed between RCCH

13   HealthCare Partners and UW Medicine.” ECF No. 80-5 at 2.

14         Defendants respond that Plaintiff has provided no support that RegionalCare

15   Hospital Partners is in the ownership structure of Trios Health or Trios Physicians,

16   or any of the eighteen hospitals at which Plaintiff and the opt-in members were or

17   are employed. ECF No. 95 at 6–10. Defendants direct the Court to the initial and

18   Amended Answers filed by RegionalCare Hospital Partners, denying that it is an

19   employer under the FLSA or that other Defendants in this matter are its subsidiaries

20   or affiliates. Id. at 8 (citing ECF Nos. 21 and 85). Defendants further attach

21   discovery responses objecting to Plaintiff’s discovery requests on the grounds that

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 10
     Case 4:19-cv-05049-RMP     ECF No. 110    filed 09/09/21   PageID.2745 Page 11 of 17




 1   RegionalCare Hospital Partners is not a proper party to this action and swearing that

 2   RegionalCare Hospital Partners did not employ Plaintiff or any hourly, non-exempt

 3   employees similarly situated to her. Id. (citing ECF No. 95-2). Defendants also

 4   submit a declaration and a supplemental declaration from Kathy Teague, an

 5   “Assistant Vice President, Corporate Governance and Assistant Corporate Secretary

 6   of LifePoint Health, Inc.” who is “familiar with the organizational structure of

 7   LifePoint and its Subsidiaries.”1 ECF No. 83-1. Ms. Teague explains that

 8   Defendant RegionalCare Hospital Partners is a distinct entity from RegionalCare

 9   Hospital Partners Holdings, Inc., which is not a defendant. ECF No. 95-1 at 3. She

10   continues in her supplemental declaration:

11         As I noted in my first declaration, RegionalCare Hospital Partners, Inc.
           was a Delaware corporation that converted to a Delaware limited
12         liability company effective December 13, 2019, and is now known as
           RegionalCare Hospital Partners, LLC. RegionalCare Hospital Partners,
13         Inc. was previously the employing entity for certain Tennessee-based
           employees of RegionalCare Hospital Partners Holdings, Inc. and its
14         subsidiaries. Neither RegionalCare Hospital Partners, Inc., nor
           RegionalCare Hospital Partners, LLC, ever employed individuals in the
15         state of Washington and their principal place of business and main
           business location has at all times been in Brentwood, Tennessee.
16         Neither RegionalCare Hospital Partners, Inc. nor RegionalCare
           Hospital Partners, LLC have ever had a "d/b/a" or other assumed name.
17
     Id.
18

19

20
     1
      Ms. Teague’s declaration indicates that RegionalCare Hospital Partners Holdings,
     Inc. changed its name to Lifepoint Health, Inc. effective November 16, 2018. ECF
21   No. 95-1 at 3.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 11
     Case 4:19-cv-05049-RMP       ECF No. 110     filed 09/09/21   PageID.2746 Page 12 of 17




 1          There is no assertion by Plaintiff that RegionalCare Hospital Partners is

 2   subject to general jurisdiction in this action; rather, specific jurisdiction is at issue.

 3   Toward that end, Plaintiff has not come forward with support for her assertion that

 4   RegionalCare Hospital Partners, and not a different entity, has availed itself of the

 5   “privileges of conducting activities in the forum.” See Dole Food, 303 F.3d at 1111.

 6   Plaintiff’s support amounts to the understandings of Plaintiff and opt-in members

 7   that RegionalCare Hospital Partners was or is their employer, and documents that

 8   refer to RegionalCare Hospital Partners Holdings, Inc., rather than RegionalCare

 9   Hospital Partners. ECF Nos. 80-4, 80-5, and 80-12–80-25.

10          Defendants rebut Plaintiff’s assertions of the relationship between

11   RegionalCare Hospital Partners and the entities that employed Plaintiff and the opt-

12   in members with declarations and citations to the record supporting that

13   RegionalCare Hospital Partners is not in the ownership structure of co-Defendants

14   Trio Health and Trios Physicians, but, rather, is a separate entity from the entity

15   discussed by Plaintiff, RegionalCare Hospital Partners Holdings, Inc. (d/b/a RCCH

16   HealthCare Partners). ECF No. 95-1 at 3. Defendants further offer a declaration to

17   support that RegionalCare Hospital Partners has not done business under another

18   name. Id.; see also Stewart v. Screen Gems-EMI Music, Inc., 81 F. Supp. 3d 938,

19   949 (N.D. Cal. 2015) (“A trial court may rule on the issue of personal jurisdiction by

20   ‘relying on affidavits and discovery materials without holding an evidentiary

21

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 12
     Case 4:19-cv-05049-RMP     ECF No. 110    filed 09/09/21   PageID.2747 Page 13 of 17




 1   hearing’”) (quoting Fields v. Sedgwick Assoc. Risks, Ltd., 796 F.2d 299, 301 (9th

 2   Cir. 1986)).

 3         Plaintiff has not shown that her claims or the claims of any opt-in putative

 4   collective member are connected to any activities by RegionalCare Hospital Partners

 5   in Washington, and the Court finds no basis to exercise personal jurisdiction over

 6   RegionalCare Hospital Partners in this case. Accordingly, the Court grants

 7   Defendants’ Partial Motion to Dismiss with respect to dismissing RegionalCare

 8   Hospital Partners as a Defendant.

 9         Non-Washington FLSA Opt-In Members

10         Defendants move to dismiss claims from opt-in putative collective members

11   that did not arise in Washington or result from Defendants’ presence in the state.

12   ECF Nos. 83 at 9; 95 at 10–11. Defendants acknowledge that the Court has general

13   jurisdiction over Trios Physicians and Trios Health, but argues that “‘unconnected

14   activities’” by Trios Physicians and Trios Health in Washington do not give rise to

15   personal jurisdiction over the non-Washington claims arising in 11 different states

16   that have been brought against them here.” ECF No. 83 at 11 (quoting Bristol-

17   Myers, 137 S. Ct. at 1781 (“‘What is needed—and what is missing here—is a

18   connection between the forum and the [opt-ins’] specific claims at issue.’”)).

19   Defendants further argue that any request by Plaintiff to amend the Complaint to add

20   other nonresident entities as defendants should be denied on the basis of futility.

21   ECF No. 83 at 13.

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 13
     Case 4:19-cv-05049-RMP     ECF No. 110     filed 09/09/21   PageID.2748 Page 14 of 17




 1         Plaintiff responds that the majority of district courts in the Ninth Circuit and

 2   nationwide have declined to apply Bristol-Myers to FLSA collective actions. ECF

 3   No. 93 at 7–8. Plaintiff proceeds to distinguish district court decisions applying

 4   Bristol-Myers to FLSA collective actions to find a lack of personal jurisdiction over

 5   nonresident opt-in members’ claims. Id. at 11–12. While Plaintiff argues that

 6   Bristol-Myers does not deprive this Court of personal jurisdiction with respect to

 7   nonresident opt-in members’ claims against RegionalCare Hospital Partners,

 8   Plaintiff is silent as to opt-in members’ claims against Defendants Trios Physicians

 9   and Trios Health. See ECF No. 93 at 7–18. Plaintiff does not request to amend her

10   complaint to add other nonresident defendants. See id.

11         The Supreme Court in Bristol-Myers held that a California state court could

12   not exercise specific personal jurisdiction over claims brought by out-of-state

13   plaintiffs in a mass tort action. 137 S. Ct. at 1780. The Supreme Court explained

14   that “settled principles regarding specific jurisdiction” preclude state courts from

15   exercising jurisdiction over a nonresident defendant with respect to harm that

16   allegedly occurred outside of the forum state. Id. at 1782. The Supreme Court left

17   open the question of “whether the Fifth Amendment imposes the same restrictions

18   on the exercise of personal jurisdiction by a federal court.” Id. at 1784.

19         As this Court recognized in granting Defendants’ Motion for Leave to Amend

20   their Answers, the question of whether Bristol-Myers applies to FLSA collective

21   questions has been the subject of a district court split, including within the Ninth

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 14
     Case 4:19-cv-05049-RMP     ECF No. 110     filed 09/09/21   PageID.2749 Page 15 of 17




 1   Circuit. See ECF No. 79 at 8 (collecting cases); see also Parker v. IAS Logistics

 2   DFW, LLC, 2021 U.S. Dist. LEXIS 9499, at *5 (N.D. Ill. 2021) (recognizing a

 3   nationwide district-court split” and a lack of controlling appellate authority).

 4         Since briefing of Defendants’ Partial Motion to Dismiss completed, the Sixth

 5   Circuit Court of Appeals became the first Circuit to decide the question of the

 6   application of the Bristol-Myers precedent to an FLSA collective action. On

 7   August 17, 2021, the Sixth Circuit held that a federal court lacked specific

 8   jurisdiction over a defendant with respect to nonresident opt-in members of a

 9   putative FLSA collective who were alleging that they were harmed by the defendant

10   outside of the forum state in which the federal court was located. Canaday v.

11   Anthem Companies, Inc., ___ F.4th ___, 2021 U.S. App. LEXIS 24523, 2021 WL

12   3629916 (6th Cir. Aug. 17, 2021). The Court also notes that on August 14, 2021,

13   another district court in the Ninth Circuit found that Bristol-Myers applies to FLSA

14   collective actions and precluded that court’s exercise of personal jurisdiction to

15   reach claims of nonresident opt-in members without any link between the alleged

16   conduct by defendant and Washington. Carlson v. United Nat. Foods, Inc., No.

17   C20-5476-JCC, 2021 U.S. Dist. LEXIS 154079 (W.D. Wash. Aug. 14, 2021).

18         Canaday also supports dismissal of Defendant RegionalCare Hospital Partners

19   because nothing in the record suggests that the claims of non-Washington residents

20   whose opt-in claims allegedly arose during their employment outside of Washington

21   have sufficient connection to this forum to support specific jurisdiction for

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 15
     Case 4:19-cv-05049-RMP     ECF No. 110    filed 09/09/21   PageID.2750 Page 16 of 17




 1   RegionalCare Hospital Partners here. See Canaday, 2021 U.S. App. LEXIS, at *10

 2   (“Where, as here, nonresident plaintiffs opt into a putative collective action under

 3   the FLSA, a court may not exercise specific personal jurisdiction over claims

 4   unrelated to the defendant's conduct in the forum State.”).

 5         With respect to remaining Defendants Trios Health or Trios Physicians,

 6   Defendants concede that this Court has general jurisdiction over these Washington-

 7   domiciled entities. See ECF No. 83 at 9. The caselaw upon which Defendants rely

 8   in seeking to dismiss non-Washington opt-in members’ claims addresses specific

 9   jurisdiction over nonresident defendants. See Bristol-Myers, 137 S. Ct. at 1781–82;

10   McNutt v. Swift Transp. Co. of Ariz., LLC, 2020 U.S. Dist. LEXIS 119909, *24–25

11   (W. D. Wash. July 7, 2020); see also Canaday, 2021 U.S. App. LEXIS 24523, at *8;

12   Carlson, 2021 U.S. Dist. LEXIS 154079, at *8. As Defendants seek dismissal under

13   Federal Rule of Civil Procedure 12(b)(2), the Court does not find a basis to grant

14   relief with respect to claims against Defendants Trios Health or Trios Physicians,

15   which are subject to general jurisdiction. Therefore, the Court denies Defendants’

16   Partial Motion to Dismiss for lack of personal jurisdiction with respect to any claims

17   against Defendants Trios Health or Trios Physicians.

18         Accordingly, IT IS HEREBY ORDERED that:

19            1. Defendants’ Partial Motion to Dismiss, ECF No. 83, is GRANTED IN

20                PART and DENIED IN PART as set forth above.

21

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 16
     Case 4:19-cv-05049-RMP    ECF No. 110     filed 09/09/21   PageID.2751 Page 17 of 17




 1            2. RegionalCare Hospital Partners is dismissed without prejudice as a

 2               Defendant in this matter. See, e.g., Kevin Barry Fine Art Assocs. v. Ken

 3               Gangbar Studio, Inc., 486 F. Supp. 3d 1353, 1362 (N.D. Cal. 2020)

 4               (granting a motion to dismiss for lack of personal jurisdiction while

 5               noting that the “dismissal is without prejudice to [plaintiff’s] ability to

 6               pursue its claims in any other district where personal jurisdiction lies”).

 7         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 8   Order and provide copies to counsel.

 9         DATED September 9, 2021.

10
                                                s/ Rosanna Malouf Peterson
11                                           ROSANNA MALOUF PETERSON
                                                United States District Judge
12

13

14

15

16

17

18

19

20

21

     ORDER GRANTING IN PART AND DENYING IN PART DEFENDANTS’
     PARTIAL MOTION TO DISMISS ~ 17
